IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-85,071-01 & WR-85,071-02



             EX PARTE DAVID KENNARD VASBINDER III, Applicant



             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. CR-14-069 & CR-15-021
                      IN THE 198 TH DISTRICT COURT
                        FROM BANDERA COUNTY

       Y EARY, J., filed a concurring opinion in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: June 29, 2016
DO NOT PUBLISH